Citation Nr: 0914543	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
disorder.

2.  Entitlement to service connection for herpes virus 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The RO has characterized the issues on appeal as including 
entitlement to service connection for a chronic viral 
infection and entitlement to service connection for a herpes 
virus infection.  At a February 2009 hearing before the 
Board, the Veteran testified that a herpes virus infection 
was the only viral infection for which he sought service 
connection.  Hearing Transcript at 10-11.  Thus, the Board 
has characterized the claims on appeal as including only the 
herpes virus infection and the urinary tract disorder.


REMAND

At the February 2009 hearing, the Veteran stated that he 
first exhibited symptoms of herpes approximately one year 
after he enlisted.  Hearing Transcript at 3.  Thus, the 
Veteran contends that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's service treatment records (STRs) 
reveals that he may have exhibited herpes-like symptoms in 
service.  The Veteran's October 1973 entrance examination 
report indicates that the Veteran reported pre-service 
exposure to a venereal disease, but, at the February 2009 
hearing, the Veteran stated he was exposed to gonorrhea prior 
to service, not herpes.  Hearing Transcript at 3.  STRs from 
March 1975 and December 1975 indicate treatment for urinary 
tract infections and records from March 1975, September 1975, 
December 1975, and January 1976 indicate treatment for 
genital lesions, sores, and condyloma.  A July 1975 treatment 
record indicates possible herpes.  Thus, it is possible that 
the Veteran exhibited symptoms of herpes in service.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran sought treatment for 
symptoms similar to those treated in service.  A July 2005 
treatment record from the Williams Clinic indicates treatment 
for urethral condyloma; however, a September 2004 treatment 
record from St. Mary's Health Center indicates that no herpes 
simplex virus DNA was detected.  In January 2007 and January 
2009 letters, a Dr. W. provides an opinion linking the 
Veteran's current symptoms to those treated in service, and 
he diagnoses the Veteran with herpes.  In light of the 
conflicting diagnoses, the Board will remand the case to 
schedule the Veteran for a VA examination to obtain a 
clarification of the Veteran's current disability and to 
obtain a medical opinion regarding the medical probability 
that any diagnosed disability is attributable to military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s).  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner(s).  
The examiner(s) should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner(s) should ascertain 
whether the Veteran has herpes or a 
urinary tract disorder.  The examiner(s) 
should then discuss the etiology and the 
onset of each diagnosed disability.  The 
examiner(s) should indicate whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed herpes or urinary tract 
disorder is related to the Veteran's 
period of active military service.  The 
bases for the opinion(s) provided should 
be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for herpes virus infection and 
a urinary tract disorder.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

